EXHIBIT32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Lee Tong Tai, the Chief Executive Officer, and Loke Hip Meng, the Chief Financial Officer, of Hubei Minkang Pharmaceutical Ltd. (the “Company”), each hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to his knowledge, the Annual Report on Form 10-K for the year ended December 31, 2012, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and that the information contained in the Annual Report on Form 10-K fairly presents in all material respects the financial condition and results of operations of the Company. /s/ Lee Tong Tai Lee Tong Tai Chief Executive Officer (Principal Executive Officer) Date:April 16, 2013 /s/ Loke Hip Meng Loke Hip Meng Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) Date:April 16, 2013 A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
